 


 HJ 123 ENR: Making further continuing appropriations for fiscal year 2018, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. J. RES. 123 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2018, and for other purposes. 
 
 
 AFurther Continuing Appropriations Act, 2018 
101.Further continuing appropriationsThe Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is amended by striking the date specified in section 106(3) and inserting December 22, 2017. This division may be cited as the Further Continuing Appropriations Act, 2018. BChildren’s Health Insurance Program (CHIP) Allocation Redistribution Special Rule 
201.CHIP allocation redistribution special rule for certain shortfall States during first quarter of fiscal year 2018Section 2104(f)(2) of the Social Security Act (42 U.S.C. 1397dd(f)(2)) is amended— (1)by amending subparagraph (B) to read as follows: 
 
(B)Determination of redistributed amounts if insufficient amounts available 
(i)Proration ruleSubject to clause (ii), if the amounts available for redistribution under paragraph (1) for a fiscal year are less than the total amounts of the estimated shortfalls determined for the year under subparagraph (A), the amount to be redistributed under such paragraph for each shortfall State shall be reduced proportionally. (ii)Special rule for first quarter of fiscal year 2018 (I)In generalFor the period beginning on October 1, 2017, and ending December 31, 2017, with respect to any amounts available for redistribution under paragraph (1) for fiscal year 2018, the Secretary shall redistribute under such paragraph such amounts to each emergency shortfall State (as defined in subclause (II)) in such amount as is equal to the amount of the shortfall described in subclause (II) for such State and period (as may be adjusted under subparagraph (C)) before the Secretary may redistribute such amounts to any shortfall State that is not an emergency shortfall State. In the case of any amounts redistributed under this subclause to a State that is not an emergency shortfall State, such amounts shall be determined in accordance with clause (i). 
(II)Emergency shortfall State definedFor purposes of this clause, the term emergency shortfall State means, with respect to the period beginning October 1, 2017, and ending December 31, 2017, a shortfall State for which the Secretary estimates, in accordance with subparagraph (A) (unless otherwise specified in this subclause), that the projected expenditures under the State child health plan and under section 2105(g) (calculated as if the reference under section 2105(g)(4)(A) to 2017 were a reference to 2018 and insofar as the allotments are available to the State under this subsection or subsection (e) or (m)) for such period will exceed the sum of the amounts described in clauses (i) through (iii) of subparagraph (A) for such period, including after application of any amount redistributed under paragraph (1) before such date of enactment to such State. A shortfall State may be an emergency shortfall State under the previous sentence without regard to whether any amounts were redistributed before such date of enactment to such State under paragraph (1) for fiscal year 2018. (III)Application of qualifying State optionDuring the period described in subclause (I), section 2105(g)(4) shall apply to a qualifying State (as defined in section 2105(g)(2)) as if under section 2105(g)(4)— 
(aa)the reference to 2017 were a reference to 2018; and (bb)the reference to under subsections (e) and (m) of such section were a reference to under subsections (e), (f), and (m) of such section.; and 
(2)by adding at the end the following new subparagraph:  (D)Rule of constructionNothing in this paragraph may be construed as preventing a commonwealth or territory described in subsection (c)(3) from being treated as a shortfall State or an emergency shortfall State.. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
